Citation Nr: 1741348	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  03-08 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  The issue of entitlement to service connection for a respiratory disability, to include as secondary to service-connected hepatitis C.

2.  Entitlement to VA compensation benefits for Bell's palsy under the provisions of 38 U.S.C.A 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran had active service from August 1974 to August 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran's claim for a respiratory disability was remanded for additional development in June 2010, November 2011, and May 2017 and the claim for Bell's palsy was remanded for additional development in May 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the issue of entitlement to service connection for a respiratory disability, to include as secondary to service-connected hepatitis C, in his December 2009 substantive appeal to the Board, the Veteran requested a hearing before a Veterans Law Judge at his local RO.  The hearing has not been scheduled and he has not withdrawn his hearing request. 

With regard to the claim for entitlement to VA compensation benefits for Bell's palsy under the provisions of 38 U.S.C.A 1151, in his July 2016 substantive appeal to the Board, the Veteran requested a hearing before a Veterans Law Judge at his local RO.  The Board remanded the claim for the scheduling of the hearing in May 2017.  However, the hearing has not been scheduled and he has not withdrawn his hearing request. 

Because the Board may not proceed with adjudication without affording the Veteran this hearing, a remand is required.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.704(a) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  The Veteran must be notified by letter of the date, time, and place of that hearing. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




